293 F.2d 629
61-2 USTC  P 12,037
UNITED STATES, Appellantv.Winifred W. SHAFER, as Executrix, etc.
No. 16653.
United States Court of Appeals Eighth Circuit.
Aug. 24, 1961.

Appeal from the United States District Court for the Southern District of Iowa.
Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, Acting Chief, Appellate section, Washington, D.C., Roy W. Meadows, U.S. Atty., Conrad A. Amend, Asst. U.S. Atty., and Richard J. Wells, Asst. U.S. Atty., Des Moines, Iowa, for appellant.
Henry R. Ottesen, Davenport, Iowa, for appellee.
PER CURIAM.


1
Judgment of District Court reversed; complaint ordered dismissed, except as to specified portion of judgment which portion is affirmed.